          Case 1:19-cv-02532-PAE Document 93 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES, et al.,

                                         Plaintiffs,                  19 Civ. 2532 (PAE) (RWL)
                         -v-
                                                                                 ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court has received a motion in limine from plaintiffs, filed one day after their

deadline to do so. See Dkts. 89–91; Dkt. 83 (setting March 12, 2021 as deadline for motions in

limine). In light of plaintiffs’ late filing, defendants shall have an extra day, until March 23, 2021,

to file any response. The Court admonishes plaintiffs that future failures to abide by Court

deadlines are likely to result in the Court disregarding their submissions.

        Further, plaintiffs’ memorandum of law in support of their motion in limine cites two

exhibits, but plaintiffs neglected to file those documents. See Dkt. 91 at 2. Plaintiffs are directed

to file those exhibits forthwith, and to serve their complete in limine submissions on defendants.

        Counsel for plaintiffs is directed to serve this order on defendants.



        SO ORDERED.

                                                               PaJA.�
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: March 16, 2021
       New York, New York
